 RAYTHEON COMPANY51Raytheon CompanyandInternational Union of Elec-trical,Radio& Machine Workers,AFL-CIO,Petitioner.Case 20-RC-6201September 27, 1968SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF THIRD ELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election, an election was held among theEmployer's production and maintenance employeesat its Mountain View, California, location on Feb-ruary 4, 1965. By Decision, Order, and Direction ofSecond ElectionissuedOctober 5, 1966,1 the elec-tion of February 4 was set aside and a second electiondirected. The tally of ballots of the second election,conducted on June 23, 1967, showed that of approxi-mately 813 eligible voters, 730 cast ballots, of which312 were for, and 418 against the Petitioner. On June29, 1967, the Petitioner filed timely objections toconduct affecting the results of the second election.On October 11, 1967, the Regional Director forRegion 20 issued a Report on Objections in which herecommended that the Board overrule the objections.On November 30, the Petitioner filed exceptions tothe Report and a supporting brief, and on December18, the Employer filed a reply brief.On December 29, 1967, the National Labor Rela-tions Board issued an Order Directing Hearing for thepurpose of receiving evidence to resolve the issuesraisedwith respect to the Petitioner's objections.Pursuant to notice, a hearing was held at SanFrancisco, California, on March 5 and 6, 1968, beforeEarldean V. S. Robbins, Hearing Officer. All partieswere represented at the hearing. Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduce evidence on the issues was affordedall parties.On June 13, 1968, the Hearing Officer issued herReport on Objections in which she recommended thatthe second election be set aside and a new electiondirected.The Employer filed exceptions to thisReport and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the Hearing Officer'sReport on Objections, the Employer's exceptions andbrief, and the entire record in this case, and herebyadopts the Hearing Officer's findings and her recom-mendation that the second election be set aside.2Accordingly, we shall set aside the second electionand direct that a third election be conducted.ORDERIt is hereby ordered that the election conductedherein on June 23, 1967, be, and it hereby is, setaside.[Text of Direction of Third Election omitted frompublication.]1160 NLRB 1603.2 In so holding we rely,in additionto the grounds stated by theHearing Officer, on the fact that, insofar as the record discloses, theEmployer had never before held any employee meetings similar to thoseheld on June 13 and 14, 1967.173 NLRB No 10